Judgment, amended judgment and order affirmed, with costs to plaintiff against defendant City of Buffalo. All concur. (Appeal by defendant city from judgment and amended judgment of Erie Trial Term for plaintiff and against said defendant in an action for damages for personal injuries alleged to have been sustained by plaintiff by reason of negligent operation of intersection signals; the amended judgment directed judgment in favor of defendants Fote and Alexander against plaintiff. The order denied a motion by defendant city for a new trial; also appeal by plaintiff from so much of the judgment as amended as adjudged that defendants Fote and Alexander have judgment against plaintiff on the issues.) Present — McCurn, P. J., Kimball, Williams, Bastow and Goldman, JJ.